          Case 1:19-cr-00868-PGG Document 57 Filed 06/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                 ORDER
FRANCISCO JOSE MARIA, LUIS
VASQUEZ-EUSEBIO, and LOREN                                  19 Cr. 868 (PGG)
RUBIO

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

June 10, 2020 is adjourned to August 19, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States of America, by and through Assistant

United States Attorneys Elizabeth Espinosa and Jun Xiang, and with the consent of Francisco

Jose Maria, Luis Vasquez-Eusebio, and Loren Rubio, by and through their respective counsel,

Daniel Parker, Luis Diaz, and Gregory Morvillo, it is hereby ORDERED that the time from May

12, 2020 through June 10, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), in the interests of justice. The Court finds that the granting of such a continuance

serves the ends of justice and outweighs the best interests of the public and the defendants in a

speedy trial, because it will allow the parties time to review additional discovery and continue

any discussions of pretrial resolutions.

Dated: New York, New York
       June 5, 2020
